 




EXHIBIT 10.2




SECURITY AGREEMENT




This Security Agreement (the “Agreement”) is entered into as of this 28th day of
February, 2017 by and between Ecosphere Technologies, Inc., a Delaware
corporation (“Ecosphere”), and Brisben Water Solutions LLC (the “Lender” and
together with Ecosphere, the “Parties”). The Parties hereby agree as follows:




1.

Creation of Security Interest.  In connection with the issuance by Ecosphere of
that certain Secured Promissory Note, dated as of the date hereof, in the
principal amount of up to $500,000 (the “Note”) and as consideration for the
Lender’s advance of funds thereunder, Ecosphere hereby grants to the Lender a
security interest in the Collateral described in Section 2 to secure the
performance or payment of all of the Obligations (as defined below) of Ecosphere
under Section 3. The Parties agree that notwithstanding any provision to the
contrary contained in any prior agreement between the Parties, the entry into
each of this Agreement and the Note do not constitute a default or violation of
any covenant under any prior agreement of the Parties, and it is the intent of
the Parties that this Agreement shall replace and supersede all prior security
agreements made between the Parties without affecting the validity or priority
of any security interests in the collateral granted in favor of the Lender to
secure the obligations under any such prior security agreements.




2.

Collateral.  The collateral of this Agreement (the “Collateral”) consists of the
items described on attached Exhibit A, including the Physical Collateral, the
Patent Collateral, and the Securities Collateral, each as defined in Exhibit A.




3.

Ecosphere’s Obligations.




(a)

Obligation to Pay.  Ecosphere shall pay to the Lender (i) $500,000 in principal
amounts (or such lesser amounts actually advanced) and additional accrued
interest thereon in accordance with the terms of the Note, (ii) $3,654,000 and
accrued interest thereon in accordance with the terms of the Amended, Restated,
and Consolidated Convertible Note dated as of September 12, 2016, and (iii)
$500,000 and accrued interest thereon in accordance with the terms of the
Convertible Promissory Note dated as of October 5, 2016 (the notes referenced in
clauses (ii) and (iii), the “Prior Notes”).




(b)

Additional Obligations.




(i)

Protection of Collateral.  The Physical Collateral:




(A)

will not be misused or abused, but will be maintained in good and operable
condition, reasonable wear and tear excepted (except for any loss, damage or
destruction which is fully covered by insurance proceeds) and will be repaired,
renewed and replaced by Ecosphere as its management, in the exercise of
reasonable discretion, shall deem necessary;




(B)

until this Agreement is terminated and not replaced, will be insured by
Ecosphere in the amount of $750,000 for the Ecos PowerCube® unit and $500,000
for the Ecos GrowCube™ unit against all expected risks to which it is exposed,
including fire, theft, wind and





--------------------------------------------------------------------------------

 




flood, and those which the Lender may designate, with the policies acceptable to
the Lender, payable to the Lender and providing for 30 days’ minimum
cancellation notice to the Lender, and with certificates evidencing such
insurance delivered to the Lender as a condition to advances under the Note; and




(ii)

Protection of Security Interest.




(A)

The Collateral will not be sold, licensed, transferred, encumbered, pledged, or
disposed of or be subjected to any unpaid charge, including taxes, or to any
subsequent interest of a third person created or suffered by Ecosphere
voluntarily or involuntarily, unless the Lender consents in advance in writing
to such charge, transfer, disposition or subsequent interest, and




(B)

The Lender has filed Financing Statements and may file additional Financing
Statements it deems necessary in places it deems appropriate to protect the
security interest under this Agreement against the rights or interests of third
persons.




(C)

Any proceeds received by Ecosphere upon the sale, lease, license, assignment,
transfer, encumbrance, pledge or other disposition of any of the Collateral or
any part thereof shall be paid to Lender when received and applied to the Note
and Prior Notes until all principal, accrued interest and attorneys’ fees
outstanding under the Note and Prior Notes are paid in full.  All additional
proceeds, if any, from such sale or other disposition shall be retained by
Ecosphere.




(iii)

Sale of FNES Interest.  In addition to the Lender’s rights and remedies with
respect to the Collateral, to secure the performance or payment of the
Obligations, Ecosphere agrees as follows:




(A)

Ecosphere shall not sell, assign, transfer or encumber in any manner Ecosphere’s
30.6% limited liability company ownership interest in Fidelity National
Environmental Solutions, LLC (“FNES”, and such 30.6% interest, the “FNES
Interest”); and




(B)

In the event Ecosphere is in default of the Note and/or Prior Notes and Lender
declares the Note and/or Prior Notes to be immediately due and payable,
Ecosphere shall sell the FNES Interest or any part thereof for cash at public or
private sale, subject to full compliance with the provisions, including
tag-along rights and rights of first refusal, of the Amended and Restated
Limited Liability Company Agreement of FNES, as in effect on the date hereof.
 To facilitate the sale process, Lender may solicit offers to purchase the FNES
Interest.  Such public or private sale shall take place no later than 90 days
after the date of default by non-payment.  Ecosphere shall give Lender at least
30 days’ notice of the time and place of any public sale or the time at which
any private sale is to be made.  At any sale of the FNES Interest the Lender may
be the purchaser of the FNES Interest or any part thereof and shall be entitled
to use and apply any sums due it under the Note and/or Prior Notes as a credit
on account of the purchase price of the FNES Interest or any part thereof
payable at such sale.  All proceeds received by Ecosphere upon sale of the FNES
Interest or any part thereof shall be paid to Lender and applied to the Note
and/or Prior Notes until all principal, accrued interest and attorneys’ fees
outstanding under the Note and/or





2







--------------------------------------------------------------------------------

 




Prior Notes are paid in full.  All additional proceeds, if any, from the sale
shall be retained by Ecosphere.




(iv)

Sale of EM Interest.  In addition to the Lender’s rights and remedies with
respect to the Collateral, to secure the performance or payment of the
Obligations, Ecosphere agrees as follows:




(A)

Ecosphere shall not sell, assign, transfer or encumber in any manner the 25%
limited liability company ownership interest in Ecosphere Mining, LLC (“EM”)
which Ecosphere owns and has pledged to the Lender under this Agreement (the “EM
Interest”); and




(B)

In the event Ecosphere is in default of the Note and/or Prior Notes and Lender
declares the Note and/or Prior Notes to be immediately due and payable,
Ecosphere shall sell the EM Interest or any part thereof for cash at public or
private sale.  To facilitate the sale process, Lender may solicit offers to
purchase the EM Interest.  Such public or private sale shall take place no later
than 90 days after the date of default by non-payment.  Ecosphere shall give
Lender at least 30 days’ notice of the time and place of any public sale or the
time at which any private sale is to be made.  At any sale of the EM Interest,
the Lender may be the purchaser of the EM Interest or any part thereof and shall
be entitled to use and apply any sums due it under the Note and/or Prior Notes
as a credit on account of the purchase price of the EM Interest or any part
thereof payable at such sale.  All proceeds received by Ecosphere upon sale of
the EM Interest or any part thereof shall be paid to Lender and applied to the
Note and/or Prior Notes until all principal, accrued interest and attorneys’
fees outstanding under the Note and/or Prior Notes are paid in full.  All
additional proceeds, if any, from the sale shall be retained by Ecosphere.




(v)

Pledge of SOGS Interest.  In addition to the Lender’s rights and remedies with
respect to the Collateral, to secure the performance or payment of the
Obligations, Ecosphere agrees as follows:




(A)

Ecosphere has pledged and delivered a certificate for 57,232,278 shares of Sea
of Greens System, Inc., a Florida corporation (“SOGS”), presently held by
Ecosphere (the “SOGS Interest”), together with a stock power endorsed in blank
to the Lender, prior to the execution of this Agreement;  




(B)

Ecosphere shall not sell, assign, transfer or encumber in any manner the SOGS
Interest, except that Ecosphere may transfer to the Lender those shares of SOGS
issuable to the Lender upon conversion of the Note, if the Lender elects to
convert amounts advanced under the Note; and




(C)

In the event Ecosphere is in default of the Note and/or Prior Notes and Lender
declares the Note and/or Prior Notes to be immediately due and payable, the
Lender may  sell the SOGS Interest or any part thereof for cash or other
property at a public or private sale as provided in the Uniform Commercial Code.
 To facilitate the sale process, Ecosphere may solicit offers to purchase the
SOGS Interest.  Such public or private sale shall take place no later than 90
days after the date of default by non-payment. The Lender shall give Ecosphere
at least 30 days’ notice of the time and place of any public sale or the time at
which any private sale is to be made.  





3







--------------------------------------------------------------------------------

 




At any sale of the SOGS Interest, the Lender may be the purchaser of the SOGS
Interest or any part thereof and shall be entitled to use and apply any sums due
it under the Note and/or Prior Notes as a credit on account of the purchase
price of the SOGS Interest or any part thereof payable at such sale until all
principal, accrued interest and attorneys’ fees outstanding under the Note
and/or Prior Notes are paid in full.  All additional proceeds, if any, from the
sale shall be paid to Ecosphere.




(vi)

Allocation of Ecosphere Revenues.  In addition to the Lender’s rights and
remedies with respect to the Collateral, to secure the performance or payment of
the Obligations, Ecosphere and its subsidiaries agree that so long as any
amounts payable under the Note and/or Prior Notes remain outstanding, Ecosphere
and its subsidiaries shall allocate and pay to Lender 5% of all revenues
actually received by Ecosphere and its subsidiaries from equipment sales,
licensing fees, services and other sources to payment of the Obligations, as
prepayments of principal and accrued interest; provided, however, that for the
purposes of such calculations, management fees payable to Ecosphere from SOGS,
which have been accruing at the rate of $25,000 monthly since January 1, 2015
and remain unpaid as of the date hereof (the “Management Fees”), shall not be
considered revenues under this Section 3(b)(vi).  Provided, further, that SOGS
shall not be deemed to be a subsidiary within the meaning of the first sentence
of this Section 3(b)(vi).  Equipment sales from Ecosphere to SOGS shall be
deemed to be revenues of Ecosphere.  To the extent Ecosphere pays the Lender
$200,000 under the Note or Prior Notes from its receipt of at least $450,000 as
a result of a financing transaction related to SOGS engaging in a reverse
merger, sums received by SOGS as a result of such reverse merger shall not be
deemed to be revenues within the meaning of the first sentence of this Section
3(b)(vi).




(vii)

Allocation of Initial Public Offering Proceeds.  In addition to the Lender’s
rights and remedies with respect to the Collateral, to secure the performance or
payment of the Obligations, Ecosphere and its subsidiaries agree that so long as
any amounts payable under the Note and/or Prior Notes remain outstanding,
Ecosphere and its subsidiaries shall allocate and pay to Lender 10% of all net
proceeds actually received by Ecosphere or its subsidiaries in connection with
the closing of an initial public offering of any of its present subsidiaries to
payment of the Obligations; provided, however, that for the purposes of such
calculations, the Management Fees shall not be considered net proceeds under
this Section 3(b)(vii).  For avoidance of doubt, financing proceeds received in
connection with a reverse merger shall not be deemed to be an initial public
offering.  For purposes of this Section 3(b)(vii), “reverse merger” means a
merger, consolidation or share exchange between an Ecosphere subsidiary and
another entity which is treated as a reverse merger for accounting purposes.




(viii)

Additional Provisions Concerning the SOGS Interest.




(A)

In the event, prior to the payment of the Note and/or Prior Notes, that SOGS
shall issue any of its shares of common stock as a stock dividend or shall
subdivide or combine the number of outstanding shares of common stock into a
greater or lesser number of shares, then the number of shares of SOGS
representing the SOGS Interest shall be increased or decreased, respectively, in
portion to such subdivision or combination.  Any dividend paid or distributed
upon the common stock in shares of any other class of capital stock of SOGS or
securities convertible into shares of common stock shall be treated as a
dividend paid in common stock.  In the event that SOGS shall pay a dividend
consisting of the securities of any other entity or





4







--------------------------------------------------------------------------------

 




in cash or other property, upon any acquisition of shares of SOGS representing
the SOGS Interest upon an Event of Default (as defined in the Note and Prior
Notes), the Lender shall receive the securities, cash, or property which the
Lender would have been entitled to if the SOGS Interest were acquired
immediately prior to the record date of such dividend.




(B)

In the event, prior to the payment of the Note and/or Prior Notes, that SOGS
shall be recapitalized by reclassifying its outstanding common stock (other than
into shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
SOGS or a successor corporation, partnership, limited liability company or other
entity (any of which is defined as a “Corporation”) shall consolidate or merge
with or convey all or substantially all of its, or of any successor
Corporation’s, property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of SOGS or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby  in lieu of the securities of SOGS
theretofore representing the SOGS Interest, the SOGS Interest shall represent
the right to receive the securities or assets as may be issued or paid as a
result of the foregoing; and in any such event, the rights of the Lender to any
adjustment in the number of shares representing the SOGS Interest shall continue
and be preserved in respect of any shares, securities or assets which the Lender
becomes entitled to obtain.  The foregoing provisions of this Section 3(b) shall
apply to successive reclassifications, capital reorganizations and changes of
securities and to successive consolidations, mergers, sales or conveyances.




(C)

Ecosphere possesses full voting rights with respect to the shares constituting
the SOGS Interest, and will possess full voting rights, if any, with respect to
securities issued as a result of any of the events described in this Section
3(b)(viii) in accordance with applicable state securities laws, in each case
unless and until Ecosphere disposes of such securities following an Event of
Default pursuant to this Agreement, and unless and until such securities are
transferred to the Lender upon conversion of the Note, if the Lender elects to
convert amounts advanced under the Note.




4.

Representations, Warranties and Covenants.




(a)

Ecosphere represents, warrants and covenants to Lender that:




(i)

Ecosphere has good and sufficient title to the Collateral, the FNES Interest,
the EM Interest and the SOGS Interest, free and clear of all security interests,
liens, encumbrances and claims whatsoever, other than those created in favor of
the Lender.




(ii)

No financing statement, notice of lien, security agreement or any other
agreement or instrument creating or giving notice of an encumbrance or charge
against any of





5







--------------------------------------------------------------------------------

 




the Collateral, the FNES Interest, the EM Interest and the SOGS Interest is in
existence or on file in any public office, except those in favor of Lender.




(iii)

Ecosphere will at all times hereafter keep the Collateral, the FNES Interest,
the EM Interest and the SOGS Interest free of all security interests, liens and
claims whatsoever, except the security interests, liens and claims in favor of
Lender.




(iv)

Ecosphere (i) will, from time to time, on request of Lender, execute such
financing statements, statements of assignment, notices and other documents and
pay the costs of filing or recording the same in all public offices deemed
necessary by Lender and do such other acts as Lender may request to establish
and maintain a valid security interest in the Collateral, the FNES Interest, the
EM Interest and the SOGS Interest and (ii) authorizes Lender at Ecosphere’s
expense to file any financing statements, or any notices or assignments with the
Patent and Trademark Office, relating to the Collateral (without Ecosphere’s
signature thereon) which Lender deems appropriate.




(v)

Ecosphere irrevocably appoints Lender as Ecosphere’s attorney-in-fact, with full
power of substitution, in its own name or in Ecosphere’s name, place and stead:




(A)

To file any financing statements, and any documents in the Patent and Trademark
Office that Lender deems appropriate in connection with the perfection,
protection, priority or enforcement of Lender’s security interest in the
Collateral;




(B)

To take any actions required of Ecosphere under this Agreement that Ecosphere
fails or is unable to take in a timely manner; and




(C)

While Ecosphere is in default under this Agreement, to take any actions that
Lender deems appropriate (i) to protect, preserve or realize upon the Collateral
and its security interest in the Collateral or to accomplish the purposes of
this Agreement, including any actions described in Section 6 and (ii)   in
connection with the disposition of any Collateral (1) to assign or transfer
title to such Collateral to itself or to any third party purchaser in connection
with the Lender’s exercise of its rights under the Uniform Commercial Code, and
(2) to file with the Patent and Trademark Office or other governmental office or
authority any documents necessary or advisable to implement, effectuate or
reflect the disposition.




(D)

Lender will not disturb the rights of any third-party licensee of Patent
Collateral under a license granted by Ecosphere in the ordinary course of
business so long as the licensee is not in breach of its obligations to
Ecosphere under the license.




(vi)

Ecosphere will account fully and faithfully for and promptly pay or turn over to
Lender proceeds in whatever form received in disposition in any manner of any of
the Collateral, the FNES Interest, the EM Interest and the SOGS Interest as
provided herein.




(vii)

All information now or hereafter furnished by Ecosphere to Lender relating in
any way to the Company, any of its subsidiaries, the Collateral, the FNES
Interest, the





6







--------------------------------------------------------------------------------

 




EM Interest and the SOGS Interest is and will be true and correct in all
material respects as of the date furnished.




(viii)

The FNES Interest and the EM Interest are not represented by a certificate and
are “uncertificated securities” under the Uniform Commercial Code as in effect
in Delaware. Ecosphere will, if the FNES Interest or the EM Interest are
represented by a certificate, promptly deliver possession of such certificate to
Lender. The SOGS Interest is represented by a certificate which has been
delivered to the Lender prior to execution of this Agreement.




(ix)

The Lender is acquiring the Note, and, if it acts as the purchaser of the
Securities Collateral in the Event of Default, will acquire the Securities
Collateral, for its own account, for investment and not with a view to, or for
resale in connection with, the distribution thereof.  The Lender has no present
intention of reselling or distributing the Securities Collateral after any
period of time.  The acquisition of the securities for investment is consistent
with Lender’s financial needs.




(x)

THE LENDER ACKNOWLEDGES THAT ALL SECURITIES PLEDGED AS COLLATERAL FOR THE NOTE
AND PRIOR NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE FEDERAL OR
ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE
APPLICABLE OR, AN OPINION OF COUNSEL TO THE COMPANY, THAT AN EXEMPTION FROM SUCH
APPLICABLE LAWS EXIST.




5.

Default.  Any material misrepresentation, misstatement or omission in connection
with, or non-compliance with or non-performance of the Note, the Prior Notes,
this Agreement, the Company or any of its subsidiaries, or the occurrence of an
Event of Default under the Note or Prior Notes, shall constitute default under
this Agreement.  In addition, Ecosphere shall be in default if (i) bankruptcy or
insolvency proceedings are instituted by or against Ecosphere, which proceedings
are not dismissed within 30 days; (ii) if Ecosphere makes any assignment for the
benefit of creditors, or (iii) if Ecosphere shall default in performance of any
agreement with the Lender.  




6.

The Lender’s Rights and Remedies.




(a)

The Lender may assign this Agreement, with notice to Ecosphere, and, if the
Lender does assign this Agreement, the assignee shall be entitled, upon
notifying Ecosphere, to performance of all of Ecosphere’s obligations under this
Agreement.




(b)

Upon Ecosphere’s default, the Lender may exercise its rights of enforcement
under the Uniform Commercial Code in force in Delaware and any notice of lien
filed with the United States Patent Office and, in conjunction with, addition to
or substitution for those rights, at the Lender’s discretion, it may:




(i)

To the extent permitted by law, enter upon Ecosphere’s premises to take
possession of, assemble and collect the Collateral or to render it unuseable.








7







--------------------------------------------------------------------------------

 




(ii)

Require Ecosphere to assemble the Collateral and make it available at a place
the Lender designates which is mutually convenient, to allow the Lender to take
possession or sell, lease, license or otherwise dispose of the Collateral.




(iii)

Waive any default or remedy any default in any reasonable manner without waiving
the default remedied and without waiving any other prior or subsequent default.




(iv)

Ecosphere understands that to the extent permitted by law, if Ecosphere fails to
meet any of Ecosphere’s obligations under this Agreement, the Lender has a right
to take possession of the Collateral by all lawful means and to sell, lease,
license or otherwise dispose of the Collateral.




(c)

Upon default of the Note and/or Prior Notes, the Lender shall have rights to a
sale of the EM Interest, the FNES Interest and the SOGS Interest as provided in
this Agreement, including a right to solicit purchasers, in accordance with
Sections 3(b)(iii), 3(b)(iv) and 3(b)(v).




(d)

With regards to only non-monetary defaults, the Lender will give notice to
Ecosphere that Ecosphere is in default hereunder, and Ecosphere shall have 30
days from the date of such notice to cure the non-monetary defaults.




(e)

The Lender’s remedies for monetary defaults are limited to recovering its
outstanding principal and accrued interest under the Note and Prior Notes,
attorneys’ fees and costs incurred in the sale of the Collateral.




7.

Other Lienholders.  Any person or entity taking a junior encumbrance, or other
lien upon the Collateral or any part thereof or any interest therein, shall take
said lien subject to the rights of the Lender to amend, modify, extend, renew,
enlarge or release the Note and/or Prior Notes, this  Agreement or any other
document or instrument evidencing, securing or guaranteeing the Note and/or
Prior Notes, including, but not limited to, any amendments, modifications,
extensions or renewals that increase the amount outstanding under the Note
and/or Prior Notes, in each and every case without obtaining the consent of the
holder of such junior lien and without the lien of this Agreement losing its
priority over the rights of any such junior lien.  Accordingly, any person or
entity taking a junior encumbrance, or other lien upon the Collateral or any
part therein or any interest therein, shall take said lien subject to the
provisions of the Note, the Prior Notes and this Agreement, including, but not
limited to, the above provision.  Nothing in this Section shall be deemed to
authorize any such junior encumbrance or other liens on the Collateral, the FNES
Interest, the EM Interest and the SOGS Interest.




8.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




9.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.








8







--------------------------------------------------------------------------------

 




10.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




11.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
next business day delivery, or by email followed by overnight next business day
delivery as follows:




Lender:

Brisben Water Solutions LLC

23 N. Beach Road

Jupiter Island, FL 33455

Attn:  William Brisben







with a copy to:

Dinsmore & Shohl LLP

Fifth Third Center

One South Main Street, Suite 1300

Dayton, OH 45402

Attn: Steven R. Watts, Esq.







Ecosphere:

3515 SE Lionel Terrace

Stuart, Florida 34997

Attention: Dennis McGuire







with a copy to:

Nason, Yeager, Gerson, White

& Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, Florida 33410

Attention:  Michael D. Harris







or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.




12.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




13.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived,





9







--------------------------------------------------------------------------------

 




discharged or terminated orally, except by a statement in writing signed by the
party or parties against which enforcement or the change, waiver, discharge or
termination is sought.




14.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




15.

Governing Law.  All claims relating to or arising out of this Agreement, or the
breach thereof, whether sounding in contract, tort, or otherwise, shall also be
governed by the laws of the State of Delaware without regard to choice of law
considerations.




16.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




(Signature Page Follows)











10







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties hereto have set their hand as of the date first
above written.







 

ECOSPHERE:

 

ECOSPHERE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Dennis McGuire

 

 

Dennis McGuire, Chief Executive Officer

 

 

 

 

 

 

 

BRISBEN WATER SOLUTIONS LLC

 

 

 

 

 

 

 

 

 

 

By:  

/s/ William Brisben

 

 

William Brisben, Manager







THE UNDERSIGNED subsidiaries of Ecosphere Technologies, Inc. have executed this
Agreement solely to acknowledge their obligations under Section 3(b)(vi) and
(vii).




 

ECOSPHERE MINING, LLC

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Dennis McGuire

 

 

Dennis McGuire, Chief Executive Officer

 

 

 

 

 

 

 

SEA OF GREEN SYSTEMS, INC.

 

 

 

 

 

 

 

By:  

/s/ Corey McGuire

 

 

Corey McGuire, Chief Executive Officer














11







--------------------------------------------------------------------------------

 







EXHIBIT A

COLLATERAL




This Security Agreement covers all of the following property of Ecosphere
Technologies, Inc. (“Ecosphere”), whether now or hereafter owned, existing,
acquired or arising and wherever now or hereafter located (capitalized terms
used herein shall have the meaning ascribed to such term under the Uniform
Commercial Code as in effect in the State of Delaware and/or as otherwise set
forth herein):




(a)

The Ecos PowerCube® unit (with the Ecos GrowCube™ unit, the “Physical
Collateral”) located in Stuart, Florida.




(b)

One completed Ecos GrowCube™ unit (with the Ecos PowerCube® unit, the “Physical
Collateral”) located at 236709 E. Lechelt Road, Kennewick WA 99337-7545.




(c)

Each United States Patent and Patent Application listed on Schedule A-1 hereto
(the “Patent Collateral”).




(d)

All warranties, increases, parts, renewals, additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, and all of Ecosphere’s books and records relating to any of the
foregoing. Provided, however, that if Ecosphere manufactures any additional Ecos
PowerCube® units or Ecos GrowCube® units, they shall not be deemed to be
Physical Collateral or subject to this Agreement.




(e)

30.6% of the limited liability company interests in Fidelity National
Environmental Solutions, LLC, a Delaware limited liability company and
Ecosphere’s subsidiary (the “FNES Interest”, and together with the EM Interest
and the SOGS Interest, the “Securities Collateral”).




(f)

25% of the limited liability company interests in Ecosphere Mining, LLC, a
Delaware limited liability company and Ecosphere’s subsidiary (the “EM
Interest”, and together with the FNES Interest and the SOGS Interest, the
“Securities Collateral”).




(g)

All Proceeds received, directly or indirectly, by Ecosphere from the Patent
Collateral in any global field of use.




(h)

57,232,278 shares of Sea of Green Systems, Inc., a Florida corporation (“SOGS”),
and Ecosphere’s subsidiary (the “SOGS Interest”, and together with the EM
Interest and the FNES Interest, the “Securities Collateral”).











--------------------------------------------------------------------------------

 







Proceeds shall mean and include all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon collateral, including, without limitation, all licenses,
permits, authorizations and applications, all claims of Ecosphere against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
collateral, and any condemnation or requisition payments with respect to any
collateral, in each case whether now existing or hereafter arising.










--------------------------------------------------------------------------------

 







Schedule A-1




Patent Collateral




1.

Approved U.S. Patent No’s.:




7,699,994

7,699,988

7,785,470

7,943,087

8,318,027

8,593,102

8,721,898

8,858,064

8,936,392

8,906,242

8,968,577

8,999,154

9,034,180

9,169,146

9,266,752

9,403,697




U.S. Patent, when issued, pertaining to Patent Application No. 14/627,874 filed
February 20, 2015, relating to pressure rod anode

U.S. Patent, when issued, pertaining to Patent Application No. 14/950,811 filed
November 24, 2015, relating to the Ecos GrowCube™







2.

 All U.S. Patents, when and if issued, (i) for which Ecosphere, Dennis McGuire,
any employees of Ecosphere or any subsidiaries have applied as of February 27,
2017 and (ii) for which Ecosphere, Dennis McGuire, any employees of Ecosphere or
any subsidiaries apply in the future.




3.

All reissues, continuations, divisions, continuations in part, renewals,
improvements or extensions of the foregoing.




























